In a proceeding to judicially settle the account of Pashko Gjokaj, co-administrator of the estate of Tom Gjokaj, a/k/a Tome Gjokaj, a/k/a Thomas Gjokaj, Pashko Gjokaj appeals from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated March 28, 2000, which denied his petition to vacate a final decree of the same court, dated October 21, 1999, entered upon his default in appearing at trial, directing him to reimburse the decedent’s estate in the sum of $1,653,029.38.
Ordered that the order is affirmed, with costs.
The Surrogate’s Court providently exercised its discretion in denying the appellant’s motion to vacate the final decree entered upon his default, as he failed to demonstrate a reasonable excuse for his default and the existence of a meritorious defense (see, CPLR 5015 [a] [1]; Roussodimou v Zafiriadis, 238 AD2d 568). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.